Citation Nr: 1422572	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  09-10 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Connolly, Attorney



INTRODUCTION

The Veteran served on active duty from October 1972 to October 1974. 

This matter come before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, in which the RO found that new and material evidence had not been submitted sufficient to reopen a claim for service connection for PTSD.  In a January 2012 decision, the Board reopened the claim of service connection, and remanded for additional development on the merits.  

The appeal is REMANDED to the Appeals Management Center ("AMC") in Washington, DC. VA will notify the appellant if further action is required. 


REMAND

Although the Veteran reports, and the record generally shows, that he was hospitalized at the Oriana House on many occasions, the Veteran has indicated that he does not need these records obtained.  Due to policies of that facility, VA cannot further obtain these records on its own.

However, the Board advises that under the law, the Veteran has an affirmative responsibility to present and support the claim, including cooperating with VA's efforts to develop his entitlement. While VA has a duty to assist the veteran in substantiating his claim, that duty is not a one- way street. Woods v. Gober, 14 Vet.App. 214, 224 (2000); see also Hurd v. West, 13 Vet.App. 449, 452 (2000) (the Veteran cannot passively wait for help from VA). 

THE VETERAN IS THEREFORE ADVISED THAT IF HE DOES NOT COOPERATE WITH VA'S EFFORTS TO OBTAIN RELEVANT RECORDS, THE CLAIM MAY BE DENIED OR EVALUATED BASED ON THE EVIDENCE OF RECORD WHICH MAY INCLUDE A DENIAL OF THE CLAIM ON THE MERITS. 
  
The record also shows that the Veteran was hospitalized on multiple occasions at private facilities during the 1980's, including at Cuyahoga Falls Hospital, St. Thomas Hospital, and Edwin Shaw Hospital.  Attempts have also been made to secure all of these records, but only some of the records were available.  

The overall record shows that the Veteran has a long history of substance and alcohol abuse.  During the 1980's, he was hospitalized repeatedly for psychiatric complaints including depression and suicidal ideation.  When hospitalized in July 1987, he was diagnosed with major affective disorder and depression.  When he was readmitted in November 1987, the diagnosis was major depression.

The February 2012 examination report concluded that the Veteran did not meet all of the criteria for PTSD, but did meet the criteria for Major Depressive Disorder (MDD).  However, the VA psychologist opined that the MDD was not related to service.  In pertinent part, she stated that there was no documented evidence of MDD prior to the Veteran's contact with VA in 2000.  However, the Board notes that there were multiple complaints of the Veteran being depressed prior to that time during inpatient hospitalizations and there were psychiatric diagnoses, including depression, major depression, and major affective disorder, as previously noted.  Also, the service treatment records recorded a complaint of stress and that the Veteran was taking Valium.  Further, the Veteran claims that his long-term drug use was due to his psychiatric disorder.  

An addendum should be obtained from the VA psychologist who examined the Veteran in February 2012, or, if unavailable, from another VA examiner, to address the earlier findings and diagnoses of depression as well as the Veteran assertions that he had a psychiatric disability since service and engaged in drug use due to that disorder.  



Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum from the VA psychologist who examined the Veteran in February 2012, or, if unavailable, from another VA examiner.  The examiner should review the record prior to providing the opinion.  

The examiner should provide an opinion as to whether any current psychiatric disorder, to include MDD, had its clinical onset during service or is related to any in-service disease, event, or injury.  

In that assessment, the examiner should comment on the inservice report of stress reported by the Veteran as well as his Valium use; the post-service drug use which the Veteran states was due to an ongoing psychiatric disorder present since service; and the multiple hospitalizations (prior to VA treatment in 2000) which included diagnoses of depression, major depression, and major affective disorder.

The examiner should provide a complete explanation  for all opinions expressed and conclusions reached.  

2.  The RO/AMC should review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

3.  The RO/AMC should then readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).




